DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 102, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 9, and 17 including “wherein the camera mounting assembly comprises a front cover adapted to be disposed adjacent to the lower portion of the windshield of the vehicle and a sealing member disposed between a periphery of the front cover and the lower portion of the windshield of the vehicle, and wherein the front cover defines a port adapted to receive an air duct”.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-10, 16-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 6170955 B1) (hereinafter Campbell) in view of Kakinami et al. (US 5096287 A) (hereinafter Kakinami).
Regarding claim 1, Campbell discloses:
A vehicle camera arrangement, comprising: 
a camera mounting assembly coupled to a structure of a vehicle adjacent to a lower portion of a windshield of the vehicle; and [See Campbell, col. 3 lines 31-40 discloses a bracket attachable to the dashboard of the vehicle; See Campbell, Fig. 1 illustrates the camera/assembly at a lower portion of the windshield.]
a camera assembly coupled to the camera mounting assembly having visibility through the lower portion of the windshield of the vehicle. [See Campbell, col. 4 lines 20-30 discloses that when a camera is seated in position against a provided bracket, the optical device receives light for imaging a roadway for lane detection through the windshield; See Campbell, Fig. 1 clearly illustrates the camera and mounting assembly provided at a “lower” portion of the windshield.]
Campbell does not appear to explicitly disclose:
wherein the camera mounting assembly comprises a front cover adapted to be disposed adjacent to the lower portion of the windshield of the vehicle and a sealing member disposed between a periphery of the front cover and the lower portion of the windshield of the vehicle, and wherein the front cover defines a port adapted to receive an air duct;
However, Kakinami discloses:
wherein the camera mounting assembly comprises a front cover adapted to be disposed adjacent to the lower portion of the windshield of the vehicle and a sealing member disposed between a periphery of the front cover and the lower portion of the windshield of the vehicle, [See Kakinami, annotated Fig. 2a (provided below) illustrates a “lower portion” of the windshield coinciding with and adjacent to a camera mounting assembly (20) of a front cover (11).  The Examiner notes that the current claim language “the lower portion” may be broadly construed such that any area beneath an absolute “top” or “highest” part of the windshield constitutes a “lower” portion; See Kakinami, Fig. 2a illustrates a “boot” portion (18), and col. 2 lines 39-44 discloses that the boot is connected to an end of the arm 11 and the other end of the boot 18 is pressed against the windshield 3.  The boot 18 defines a closed chamber with the windshield 3 so the video camera 20 is isolated from both the outside atmosphere and the inside atmosphere of the vehicle.  Hence, the sealing member disposed between an edge (periphery) of the front cover and the windshield.] and wherein the front cover defines a port adapted to receive an air duct; [See Kakinami, col. 2 lines 33-38 discloses that an upper end of an air passage (13) is connected with an air pipe (21) by a connector (22) and the air pipe (21) is connected to a conventional air conditioner unit.  The other end of the air passage opens into a boot and is directed towards the front glass windshield.  Hence, the front cover portion (11) defining a port (22) adapted to receive an air pipe (air duct) connecting to a conventional air condition unit of the vehicle.]


    PNG
    media_image1.png
    348
    412
    media_image1.png
    Greyscale

It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Campbell to add the teachings of Kakinami in order to allow air flow from a conventional vehicle air conditioning apparatus to remove moisture on a vehicle windshield ahead of a camera unit – preventing a lens of a camera and a front glass windshield from fogging up due to humidity (Kakinami, col. 2 lines 45-51).

Regarding claim 2, Campbell in view of Kakinami discloses all the limitations of claim 1.
Campbell discloses:
wherein the structure of the vehicle is associated with a dashboard of the vehicle. [See Campbell, col. 3 lines 31-40 discloses a bracket attachable to the dashboard of the vehicle.]

Regarding claim 8, Campbell in view of Kakinami discloses all the limitations of claim 1.
Campbell discloses:
wherein the camera mounting assembly comprises a top member, a bottom member, and a pair of side spanning members collectively disposed about the camera assembly. [See Campbell, Fig. 7 illustrates a camera assembly having two sides and a top and bottom member, forming a rectangular prism within which the camera assembly is formed.]

Regarding claim 9, Campbell discloses:
A vehicle camera arrangement method, comprising: 
coupling a camera mounting assembly to a structure of a vehicle adjacent to a lower portion of a windshield of the vehicle, [See Campbell, col. 3 lines 31-40 discloses a bracket attachable to the dashboard of the vehicle; See Campbell, Fig. 1 illustrates the camera/assembly at a lower portion of the windshield.]
coupling a camera assembly to the camera mounting assembly providing camera visibility through the lower portion of the windshield of the vehicle. [See Campbell, col. 4 lines 20-30 discloses that when a camera is seated in position against a provided bracket, the optical device receives light for imaging a roadway for lane detection through the windshield; See Campbell, Fig. 1 clearly illustrates the camera and mounting assembly provided at a “lower” portion of the windshield.]
Kakinami discloses:
wherein the camera mounting assembly comprises a front cover adapted to be disposed adjacent to the lower portion of the windshield of the vehicle and a sealing member disposed between a periphery of the front cover and the lower portion of the windshield of the vehicle, [See Kakinami, annotated Fig. 2a (provided below) illustrates a “lower portion” of the windshield coinciding with a camera mounting assembly (20) of a front cover (11).  The Examiner notes that the current claim language “the lower portion” may be broadly construed such that any area beneath an absolute “top” or “highest” part of the windshield constitutes a “lower” portion; See Kakinami, Fig. 2a illustrates a “boot” portion (18), and col. 2 lines 39-44 discloses that the boot is connected to an end of the arm 11 and the other end of the boot 18 is pressed against the windshield 3.  The boot 18 defines a closed chamber with the windshield 3 so the video camera 20 is isolated from both the outside atmosphere and the inside atmosphere of the vehicle.] and wherein the front cover defines a port adapted to receive an air duct; [See Kakinami, col. 2 lines 33-38 discloses that an upper end of an air passage (13) is connected with an air pipe (21) by a connector (22) and the air pipe (21) is connected to a conventional air conditioner unit.  The other end of the air passage opens into a boot and is directed towards the front glass windshield.  Hence, the front cover portion (11) defining a port (22) adapted to receive an air pipe (air duct) connecting to a conventional air condition unit of the vehicle.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 10, Campbell in view of Kakinami discloses all the limitations of claim 9.
Campbell discloses:
wherein the structure of the vehicle is associated with a dashboard of the vehicle. [See Campbell, col. 3 lines 31-40 discloses a bracket attachable to the dashboard of the vehicle.]

Regarding claim 16, Campbell in view of Kakinami discloses all the limitations of claim 9.
Campbell discloses:
wherein the camera mounting assembly comprises a top member, a bottom member, and a pair of side spanning members collectively disposed about the camera assembly. [See Campbell, Fig. 7 illustrates a camera assembly having two sides and a top and bottom member, forming a rectangular prism within which the camera assembly is formed.]

Regarding claim 17, Campbell discloses:
A vehicle camera mounting assembly, comprising: 
a top member; [See Campbell, Fig. 7 illustrates a camera mounting assembly with a “top member” the position of which is generally indicated by element (11).]
a bottom member adapted to be coupled to a structure of a vehicle adjacent to a lower portion of a windshield of the vehicle; [See Campbell, Fig. 7 illustrates a “bottom member” the position of which is generally indicated by element (36); See Campbell, Fig. 1 illustrates the camera assembly mounted substantially to a “lower” portion of a windshield of a vehicle in accordance with a dashboard (32).]
a pair of side spanning members disposed between the top member and the bottom member; [See Campbell, Fig. 7 illustrates “side members” the position of which is generally indicated by element (2).]
wherein the top member, the bottom member, and the pair of side spanning members are collectively adapted to receive a camera assembly there between and provide the camera assembly with visibility through the lower portion of the windshield of the vehicle. [See Campbell, Fig. 7 illustrates the imager (44) being received inside of the camera housing; See Campbell, Fig. 1 illustrates the camera mounted so as to provide a field of view (FOV) through the windshield of the vehicle and at a “lower” portion of the vehicle; See Campbell, col. 3 lines 31-40 discloses a bracket attachable to the dashboard of the vehicle.]
Kakinami discloses:
a front cover adapted to be disposed adjacent to the lower portion of the windshield of the vehicle; and [See Kakinami, annotated Fig. 2a (provided below) illustrates a “lower portion” of the windshield coinciding with and adjacent to a camera mounting assembly (20) of a front cover (11).  The Examiner notes that the current claim language “the lower portion” may be broadly construed such that any area beneath an absolute “top” or “highest” part of the windshield constitutes a “lower” portion; See Kakinami, Fig. 2a illustrates a “boot” portion (18), and col. 2 lines 39-44 discloses that the boot is connected to an end of the arm 11 and the other end of the boot 18 is pressed against the windshield 3.  The boot 18 defines a closed chamber with the windshield 3 so the video camera 20 is isolated from both the outside atmosphere and the inside atmosphere of the vehicle.  Hence, the sealing member disposed between an edge (periphery) of the front cover and the windshield.]
a sealing member adapted to be disposed between a periphery of the front cover and the lower portion of the windshield of the vehicle, wherein the front cover defines a port adapted to receive an air duct;[See Kakinami, col. 2 lines 33-38 discloses that an upper end of an air passage (13) is connected with an air pipe (21) by a connector (22) and the air pipe (21) is connected to a conventional air conditioner unit.  The other end of the air passage opens into a boot and is directed towards the front glass windshield.  Hence, the front cover portion (11) defining a port (22) adapted to receive an air pipe (air duct) connecting to a conventional air condition unit of the vehicle.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.


Regarding claim 21, Campbell in view of Kakinami discloses all the limitations of claim 1.
Kakinami discloses:
wherein the air duct is adapted to deliver a dedicated air flow through the structure of the vehicle to a front portion of the camera mounting assembly and the lower portion of the windshield of the vehicle encompassed by the sealing member. [See Kakinami, col. 2 lines 45-51 discloses that the boot 18 has a small opening 19 through which air sent from the air passage 13 into the boot 18 is evacuated. This air flow coming in from the air passage 13 and going out through the opening 19 takes the moisture inside the boot 18 away. This prevents the lens 14 (camera mounting assembly) and the front glass windshield 3 from fogging up due to the humidity.]

Regarding claim 22, Campbell in view of Kakinami discloses all the limitations of claim 9.
Kakinami discloses:
wherein the air duct is adapted to deliver a dedicated air flow through the structure of the vehicle to a front portion of the camera mounting assembly and the lower portion of the windshield of the vehicle encompassed by the sealing member. [See Kakinami, col. 2 lines 45-51 discloses that the boot 18 has a small opening 19 through which air sent from the air passage 13 into the boot 18 is evacuated. This air flow coming in from the air passage 13 and going out through the opening 19 takes the moisture inside the boot 18 away. This prevents the lens 14 (camera mounting assembly) and the front glass windshield 3 from fogging up due to the humidity.]

Regarding claim 23, Campbell in view of Kakinami discloses all the limitations of claim 17.
Kakinami discloses:
wherein the air duct is adapted to deliver a dedicated air flow through the structure of the vehicle to a front portion of the camera mounting assembly and the lower portion of the windshield of the vehicle encompassed by the sealing member. [See Kakinami, col. 2 lines 45-51 discloses that the boot 18 has a small opening 19 through which air sent from the air passage 13 into the boot 18 is evacuated. This air flow coming in from the air passage 13 and going out through the opening 19 takes the moisture inside the boot 18 away. This prevents the lens 14 (camera mounting assembly) and the front glass windshield 3 from fogging up due to the humidity.]

Claims 3-4, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Kakinami in view of Carson (US 9834154 B2) (hereinafter Carson).
Regarding claim 3, Campbell in view of Kakinami discloses all the limitations of claim 2.
Campbell in view of Kakinami does not appear to explicitly disclose:
wherein the camera mounting assembly comprises a cover structure that is disposed through a valence panel of the dashboard of the vehicle.
However, Carson discloses:
wherein the camera mounting assembly comprises a cover structure that is disposed through a valence panel of the dashboard of the vehicle. [See Carson, Figs. 1 and 2 illustrate a “cover structure” (18) disposed through a panel of the dashboard (50) of the vehicle; See Carson, col. 2 lines 59-67 discloses a camera assembly (housing) disposed beneath a vehicle fixture, such as a dashboard or vehicle instrument panel.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Campbell in view of Kakinami to add the teachings of Carson in order to selectively conceal a vehicle camera apparatus beneath a vehicle fixture such as a dashboard (Carson, col. 2, lines 37-47).

Regarding claim 4, Campbell in view of Kakinami discloses all the limitations of claim 2.
Carson discloses:
wherein the camera mounting assembly comprises a cover structure that is integrally formed with a valence panel of the dashboard of the vehicle. [See Carson, Fig. 1 illustrates the cover structure (18) being integrally formed with the vehicle instrument panel or dashboard element (50).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 11, Campbell in view of Kakinami discloses all the limitations of claim 10.
Carson discloses:
wherein the camera mounting assembly comprises a cover structure that is disposed through a valence panel of the dashboard of the vehicle. [See Carson, Figs. 1 and 2 illustrate a “cover structure” (18) disposed through a panel of the dashboard (50) of the vehicle; See Carson, col. 2 lines 59-67 discloses a camera assembly (housing) disposed beneath a vehicle fixture, such as a dashboard or vehicle instrument panel.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 12, Campbell in view of Kakinami discloses all the limitations of claim 10.
Carson discloses:
wherein the camera mounting assembly comprises a cover structure that is integrally formed with a valence panel of the dashboard of the vehicle. [See Carson, Fig. 1 illustrates the cover structure (18) being integrally formed with the vehicle instrument panel or dashboard element (50).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 18, Campbell in view of Kakinami discloses all the limitations of claim 17.
Carson discloses:
further comprising a cover structure that is one of disposed through a valence panel of a dashboard of the vehicle and integrally formed with the valence panel of the dashboard of the vehicle. [See Carson, Figs. 1 and 2 illustrate a “cover structure” (18) disposed through a panel of the dashboard (50) of the vehicle; See Carson, col. 2 lines 59-67 discloses a camera assembly (housing) disposed beneath a vehicle fixture, such as a dashboard or vehicle instrument panel.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Kakinami in view of Suzue et al. (DE 102019209132 A1; machine translation provided herein) (hereinafter Suzue).
Regarding claim 7, Campbell in view of Suzue discloses all the limitations of claim 6.
Campbell in view of Kakinami does not appear to explicitly disclose:
wherein the air duct is coupled to a general air duct adapted to deliver another air flow adjacent to the camera mounting assembly and the camera assembly and to the lower portion of the windshield of the vehicle disposed outside of the sealing member. 
However, Suzue discloses:
wherein the air duct is coupled to a general air duct adapted to deliver another air flow adjacent to the camera mounting assembly and the camera assembly and to the lower portion of the windshield of the vehicle disposed outside of the sealing member. [See Suzue, Fig. 9 illustrates guide sections 23L and 23R forming first and second air flows through first and second ducts of the camera assembly, wherein the air flows are from a defroster of the vehicle; See Suzue, ¶ 0007, 0081, 0093, discloses a camera assembly for imaging through a front windshield, and receiving air from the defroster blown onto the windshield.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Campbell in view of Kakinami to add the teachings of Suzue in order to clear the field of view of the vehicle camera viewing through the front windshield.

Regarding claim 15, Campbell in view of Kakinami in view of Suzue discloses all the limitations of claim 9.
Suzue discloses:
wherein the air duct is coupled to another air duct adapted to deliver a general air flow adjacent to the camera mounting assembly and the camera assembly and to the lower portion of the windshield of the vehicle disposed outside of the sealing member. [See Suzue, Fig. 9 illustrates guide sections 23L and 23R forming first and second air flows through first and second ducts of the camera assembly, wherein the air flows are from a defroster of the vehicle; See Suzue, ¶ 0007, 0081, 0093, discloses a camera assembly for imaging through a front windshield, and receiving air from the defroster blown onto the windshield.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160167595 A1			Kang et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486